Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a command processor to, upon receiving, from an external device, a read request to read the device value, read, in a case in which a reading target preset for a device designated by the external device in the read request is the device storage, the device value stored in the device storage after execution of the program in a current period is completed, and immediately read, in a case in which the reading target preset for the device designated by the external device is the saved data storage, the device value stored in the saved data storage;” in combination with other recited elements in independent claim 1. 
      
3.     NISHIYAMA et al. (US Patent Application Pub. No: 20140012402 A1) the closest prior art of record, teaches a unit has a communication circuit performing transmission of output data and reception of input data. NISHIYAMA discloses a storage part stores a control program and a scheduler program. NISHIYAMA suggests a microprocessor executes the scheduler program stored in the storage part and a motion arithmetic program calculates a command value with respect to a motor driver. NISHIYAMA further discloses the scheduler program controls execution of a user program and the motion arithmetic program and an output processing program relocates output data produced by execution of the user program. However, NISHIYAMA doesn’t teach “a command processor to, upon receiving, from an external device, a read request to read the device value, read, in a case in which a reading target preset for a device designated by the external device in the read request is the device storage, the device value stored in the device storage after execution of the program in a current period is completed, and immediately read, in a case in which the reading target preset for the device designated by the external device is the saved data storage, the device value stored in the saved data storage;”.

4.     SUTO et al. (U.S. Patent Application Pub. No: 20160179392 A1), the closest prior art of record, teaches an apparatus has a memory controller that is provided with an access information write-in unit storing the access information in a storing region when connecting to a non-volatile memory  and when access exists. SUTO discloses an access information is included with the classification of the access that includes writing and read-out of data, the address of the data in user data area, and the size of data. SUTO suggests an access information write-in unit stores the access information in storing region so that an order of processes performed by a memory controller based on access is acquired. However, SUTO doesn’t teach “a command processor to, upon receiving, from an external device, a read request to read the device value, read, in a case in which a reading target preset for a device designated by the external device in the read request is the device storage, the device value stored in the device storage after execution of the program in a current period is completed, and immediately read, in a case in which the reading target preset for the device designated by the external device is the saved data storage, the device value stored in the saved data storage;”.

5.       Independent claims 10 and 11 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

6.       Dependent claims 2-9 recites limitations similar to those noted above for independent claims 1,10 and 11 are considered allowable for the same reasons noted above for claims 1,10 and 12.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
        Shin et al. (US Patent No: 11,243,129 B2) teaches  an electronic device includes at least one sensor configured to collect sensing data, a memory configured to store the sensing data, and a processor. Shin discloses the processor is configured to acquire first sensing data through the at least one sensor and determine a falling pattern of the electronic device based on the first sensing data, acquire second sensing data through the at least one sensor and determine a collision pattern according to falling of the electronic device based on the second sensing data, determine the type of object with which the electronic device collides based on the falling pattern and the collision pattern, and perform a preset function based on the type of the object.

         Miller et al. (US Patent No:11,221,778 B1) teaches an electronic device includes at least one sensor configured to collect sensing data, a memory configured to store the sensing data, and a processor. The processor is configured to acquire first sensing data through the at least one sensor and determine a falling pattern of the electronic device based on the first sensing data, acquire second sensing data through the at least one sensor and determine a collision pattern according to falling of the electronic device based on the second sensing data, determine the type of object with which the electronic device collides based on the falling pattern and the collision pattern, and perform a preset function based on the type of the object.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181